Exhibit Execution Copy SETTLEMENT AGREEMENT This SETTLEMENT AGREEMENT (together with all Exhibits hereto, the “Settlement Agreement”) is made and entered into as of November 9, 2009 (the “Effective Date”) by and between Taiwan Semiconductor Manufacturing Company, Ltd., a Taiwanese corporation, having a place of business located at No.8 Li-Hsin Road 6, Hsin-Chu Science Park, Hsin-Chu, Taiwan, Republic of China, on behalf of itself and all of its Related Companies (Taiwan Semiconductor Manufacturing Company, Ltd. and its Related Companies, collectively “TSMC”), and Semiconductor Manufacturing International Corporation, an exempted company incorporated under the laws of the Cayman Islands, having a place of business located at No. 18 Zhang Jiang Road, Pudong New Area, Shanghai 201203, People’s Republic of China, on behalf of itself and all of its Related Companies, including Semiconductor Manufacturing International (Beijing) Corporation, Semiconductor Manufacturing International (Shanghai) Corporation, and SMIC Americas (Semiconductor Manufacturing International Corporation and its Related
